DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C 103(a) as being unpatentable over 
EP 1287780 (“KLINGLHUBER”), alone

Regarding Claim 1, KLINGLHUBER discloses a dish rack for dishwashers, the dish rack comprising:

at least one of the rack base (3) or the side walls (1) having standing surfaces on an underside of the dish rack (best seen in Fig. 3), said standing surfaces ending in a standing plane of the dish rack; 
at least one of the side walls (1) including at least one washing liquid deflecting
surface (12, best seen in Figs. 6-9) configured to deflect a washing liquid jet (see 15, Fig. 6), which penetrates the standing plane, into the rack interior space, the washing liquid deflecting surface (12) extending between an inner wall portion of the side wall (1) and an outer wall portion (via 11) of the side wall, the outer wall portion (via 12) being arranged further outside, as seen from the rack interior space, than the inner wall portion; and
the washing liquid deflecting surface (12) has at least one deflecting surface region which, as seen in a sectional plane parallel to the standing plane, is arranged at an obtuse angle (between 11 and 12) relative to an inner surface of the inner wall portion, said inner surface facing the rack interior space, wherein the deflecting surface region (via 12) has a height extent of at least 5 mm in a vertical direction normal to the standing plane (as envisaged in Fig. 6). 
KLINGLHUBER discloses the claimed invention but does not expressly teach the height extent is at least 5mm. It would have been obvious to one having skill in the art before the effective filing date of the invention for the height extent to be at least 5mm, to control the height the spray jet water travels. Moreover, it has been held where the 
Regarding Claim 2, KLINGLHUBER discloses wherein the height extent is at least 10 mm; (as envisaged in Fig. 6). KLINGLHUBER discloses the claimed invention but does not expressly teach the height extent is at least 10mm. It would have been obvious to one having skill in the art before the effective filing date of the invention for the height extent to be at least 10mm, to control the height the spray jet water travels. Moreover, it has been held where the difference in the prior art and the claimed invention are relative dimensions, the claimed device is not patentably distinct from the prior art.
Regarding Claim 3, KLINGLHUBER discloses wherein the obtuse angle lies within a range of 91° to 160° (between 11 and 12  as envisaged in Fig. 6). Klinglhuber does not expressly each the range of 91° to 160°. It would have been obvious to one having skill in the art before the effective filing date of the invention control the water when it comes into contact with the deflection region. Moreover, it has been held where the difference in the prior art and the claimed invention are relative dimensions, the claimed device is not patentably distinct from the prior art.
Regarding Claim 4, KLINGLHUBER discloses wherein the obtuse angle lies within a range of 95° to 140°, (between 11 and 12, as envisaged in Fig. 6). Klinglhuber does not expressly each the range of 95° to 160°. It would have been obvious to one having skill in the art before the effective filing date of the invention control the water when it comes into contact with the deflection region. Moreover, it has 
Regarding Claim 5, KLINGLHUBER discloses wherein the deflecting surface region (under 12) which, as seen in the sectional plane parallel to the standing plane, is arranged at the obtuse angle (between 11 and 12 ) relative to the inner surface of the inner wall portion (11), said inner surface facing the rack interior space, and further, as seen in a sectional plane orthogonal to the standing plane, encloses an acute angle with the standing plane.
Regarding Claim 6, KLINGLHUBER discloses wherein the deflecting surface region (under 12), as seen in the sectional plane parallel to the standing plane, between the inner surface of the inner wall portion(11) and an inner surface of the outer wall portion (via 12), said inner surface facing the rack interior space, has an extent of at least 5mm as measured along the deflecting surface region (under 12).
Regarding Claim 7, KLINGLHUBER discloses wherein the deflecting surface region (under 12), has an extent of at least 10 mm as measured along the deflecting surface region (as envisaged in Fig. 6). KLINGLHUBER discloses the claimed invention but does not expressly teach the height extent is at least 10mm. It would have been obvious to one having skill in the art before the effective filing date of the invention for the height extent to be at least 10mm, to control the height the spray jet water travels. Moreover, it has been held where the difference in the prior art and the claimed invention are relative dimensions, the claimed device is not patentably distinct from the prior art.
Regarding Claim 8, KLINGLHUBER discloses wherein there are two of the deflecting surface regions (under 12), and as seen in the sectional plane parallel to the standing plane, the two of the deflecting surface regions of the washing liquid deflecting surface are arranged at the obtuse angle relative to an inner surface of the inner wall portion (between 11 and 12), said inner surface facing the rack interior space, and jointly and directly adjoin the outer wall portion on mutually opposite sides.
Regarding Claim 9, KLINGLHUBER discloses wherein the washing liquid deflecting surface (12) is inherently curved or inherently angled once or more than once. 
Regarding Claim 10, KLINGLHUBER discloses wherein the washing liquid deflecting surface (11) together with an inner surface facing the rack interior space of the outer wall portion, delimit an indentation in the side wall (as seen in Fig. 6-9) , said indentation being open in a direction toward the standing plane and in a direction toward the rack interior space.
Regarding Claim 11, KLINGLHUBER discloses wherein a cross-sectional width of the indentation, said cross-sectional width being measured parallel to the standing plane and parallel to the inner surface of the outer wall portion (via 12) , increases in the direction toward the rack interior space.

Claims 12-15 are rejected under 35 U.S.C 103(a) as being unpatentable over 
EP 1287780 (“KLINGLHUBER”) in view of KR 101147471 (“SIM”)


Regarding Claims 12 and 13, SIM discloses a similar dish rack Claim 12- wherein the dish rack (10) is arranged in the dishwasher and washing liquid nozzles (42, best seen in Figs. 6-7) of the dishwasher are arranged underneath the rack base, and a respective washing liquid dispensing direction of the respective washing liquid nozzle is directed toward the side wall; Claim 13-, wherein the washing liquid nozzles (42) are arranged in a rotatably mounted washing arm of the dishwasher (as seen in Fig. 7).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the dish rack taught by Klinglhuber could be arranged in a dish rack having spray nozzles underneath the rack base, to provide an improved  system for washing dishes effectively from below , as demonstrated by SIM.

Regarding Claims 14 and 15, Klinglhuber discloses Claim 14-a method for washing objects in a dishwasher, the method comprising:
arranging said objects in the rack interior space of the dish rack as claimed in claim 1; arranging the dish rack above washing liquid nozzles (See spray jets 15) of the dishwasher for washing the objects in the dishwasher; and
spraying washing liquid out of the washing liquid nozzles (15) through the side wall(1) and the rack base into the rack interior space, and deflecting some of the washing liquid into the rack interior space by the at least one deflecting Claim 15-wherein the washing liquid nozzles (via 15) are located on a rotatably mounted washing arm of the dishwasher.
Klinglhuber discloses the claimed invention including spray jets (at 15) but does not expressly disclose the washing liquid nozzles of the dishwasher are rotatably mounted according to the method steps set forth above.
Sims disclose a similar dish rack  wherein the washing liquid nozzles (42) are arranged in a rotatably mounted washing arm of the dishwasher (As seen in Fig. 7).
It would have been obvious to one having skill in the art before the effective filing date of the invention that  the dish rack taught by Klinglhuber could be arranged in a dish rack having rotatable spray nozzles underneath the rack base, to provide an improved system for washing dishes effectively from below , as demonstrated by SIM.
It would have been obvious to one having skill in the art before the effective filing date of the invention that of the invention to use the rack dish rack according to the method steps set forth above to, since the combination discloses the invention of claim 1 such method steps would occur during the ordinary course using the rack, see MPEP 2112.02 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637